DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 30 June 2022.  Amendments to claims 1, 11 and 18 have been entered.  No claims have been added or canceled.  Claims 3 and 12-14 have been canceled prior to the last office action. Rejections made under 35 USC §112(b), 35 USC §101 and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1, 2, 4-11 and 15-22 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Fred Pruner (Reg. No. 40,779) on 12 July 2022 1:00 p.m. Eastern time.
IN THE CLAIMS
Claims 1, 11 and 18 are amended as follows:

Claim 1.  A method usable with self-executing code, wherein the self-executing code specifies conditions for handling an asset over time and physical location, and an environmental condition for storing the asset,  and the execution of the self-executing code determines whether verified time series data represents compliance with the conditions for handling the asset over time and represents compliance with the environmental condition, the method comprising:
	receiving, by a verifier processing system associated with a distributed ledger network, time series data from a client device, the time series data comprising: 
		a temperature of [[an]] the asset;
		a timestamp associated with the client device; 
		a physical location of the asset at a capture of the time series data; and
		an asset blockchain address, wherein the asset blockchain address comprises a hashed representation of an address in a decentralized ledger that is maintained by the distributed ledger network;
	authenticating, by the verifier processing system, the time series data to provide the verified time series data, wherein the authenticating comprises, pursuant to an interactive proving protocol:
		transmitting, by the verifier processing system, a question to the client device; 
		in response to the question, receiving, by the verifier processing system, [[a] ]the hashed representation of the asset blockchain address from the client device; and 
		based on the hashed representation of the asset blockchain address, determining, by the verifier processing system, that custody of the asset is with the client device at the physical location and at a time represented by the timestamp; and 
	triggering, by the verifier processing system, execution of the self-executing code of the distributed ledger network to update the decentralized ledger with the verified time series data, wherein the triggering comprises sending, by the verifier processing system, the verified time series data to the distributed ledger network
	[[
		
		
		.

Claim 11.  A non-transitory computer readable medium having executable instructions stored thereon, that, when executed by a processor of a verifier processing system associated with a distributed ledger network, cause the verifier processing system to use self-executing code, wherein the self-executing code specifies conditions for handling an asset over time and physical location, and an environmental condition for storing the asset, the execution of the self-executing code determines whether verified time series data represents compliance with the conditions for handling the asset over time and represents compliance with the environmental condition, and the instructions, when executed by the processor, further cause the processor to perform [[
	receiving time series data from a client device, the time series data comprising:
		a temperature of [[an]] the asset;
		a timestamp associated with the client device; 
		a physical location of the asset at a capture of the time series data; and
		an asset blockchain address, wherein the asset blockchain address comprises a hashed representation of an address in a decentralized ledger that is maintained by the distributed ledger network;  
	authenticating the time series data to provide the verified time series data, wherein the authenticating comprises, pursuant to an interactive proving protocol:
		transmitting a question to the client device; 
		in response to the question, receiving [[a]] the hashed representation of the asset blockchain address from the client device; and 
		based on the hashed representation of the asset blockchain address, determining that custody of the asset is with the client device at the physical location and at a time represented by the timestamp; and
	triggering execution of the self-executing code to update the decentralized ledger with the verified time series data [[
	
		
		
		.  


Claim 18.  A system usable with self-executing code, wherein the self-executing code specifies conditions for handling an asset over time and physical location, and an environmental condition for storing the asset, and the execution of the self-executing code determines whether verified time series data represents compliance with the conditions for handling the asset over time and represents compliance with the environmental condition, the system[[ comprising: 
	a machine readable medium to store:
a temperature of [[an]]the asset;
a timestamp associated with a client device; and 
a physical location of the asset at a capture of the time series data; and
an asset blockchain address, wherein the asset blockchain address comprises a hashed representation of an address in a decentralized ledger that is maintained by a distributed ledger network; and
	a processor of a verifier associated with the distributed ledger network to generate a secured representation of the address in the decentralized ledger, wherein the system is adapted to be communicatively coupled to the asset, wherein the processor is configured to:
		receive the time series data from the client device, the time series data comprising: 
the temperature of the asset;
the timestamp associated with the client device; 
the physical location of the asset at the capture of the time series data; and
the asset blockchain address; 
		authenticate the time series data to provide verified time series data, wherein the authenticating comprises, pursuant to an interactive proving protocol:
			transmitting a question to the client device; 
			in response to the question, receiving [[a]]the hashed representation of the asset blockchain device from the client device; and 
			based on the hashed representation of the asset blockchain address, determining that custody of the asset is with the client device at the physical location and at a time represented by the timestamp; and
		trigger the self-executing code of the distributed ledger network to update the decentralized ledger with the verified time series data [[
		
			
			
		.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Gillen, US Pub. No. 20190012637 A1, in view of Robyak et al, US Patent No. 10,755,226 B1, in further view of Gilley et al, US Pub. No. 20170093700 A1) teaches a method usable with self-executing code, wherein the self-executing code specifies conditions for handling an asset over time and physical location, and an environmental condition for storing the asset,  and the execution of the self-executing code determines whether verified time series data represents compliance with the conditions for handling the asset over time and represents compliance with the environmental condition, the method comprising
receiving, by a verifier processing system associated with a distributed ledger network, time series data from a client device, the time series data comprising: 
a temperature of the asset;
a timestamp associated with the client device; 
a physical location of the asset at a capture of the time series data; and
an asset blockchain address, wherein the asset blockchain address comprises a hashed representation of an address in a decentralized ledger that is maintained by the distributed ledger network;
authenticating, by the verifier processing system, the time series data to provide the verified time series data, wherein the authenticating comprises, pursuant to an interactive proving protocol:
transmitting, by the verifier processing system, a question to the client device; 
in response to the question, receiving, by the verifier processing system, the hashed representation of the asset blockchain address from the client device; and 
triggering, by the verifier processing system, execution of the self-executing code of the distributed ledger network to update the decentralized ledger with the verified time series data, wherein the triggering comprises sending, by the verifier processing system, the verified time series data to the distributed ledger network.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a method for handling an asset over time and physical location, and an environmental condition for storing the asset, the method including:
based on the hashed representation of the asset blockchain address, determining, by the verifier processing system, that custody of the asset is with the client device at the physical location and at a time represented by the timestamp. 
For these reasons claims 1, 11 and 18 are deemed to be allowable over the prior art of record and claims 2, 4-10, 15-17 and 19-22 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Drouin et al (US Pub. No. 20180198617 A1) (July 12, 2018) “SYSTEM AND METHOD FOR DIGITAL TOKEN EXCHANGE AND DELIVERY”.
Klein (US Pub. No. 20180349845 A1) (December 6, 2018) “BLOCKCHAIN SYSTEM AND METHOD FOR CALCULATING LOCATION OF TIME-CRUCIAL SHIPMENTS ACCORDING TO EXPECTATION AND SMART CONTRACTS”.
Rusnak et al (US Patent No. 10,037,508 B1) (July 31, 2018) “System For Calculating Whether Time-crucial Shipment Is Located According To Expectation”.
TOOHEY et al (US Pub. No. 20190114584 A1) (April 18, 2019) “INFORMATION SYSTEM FOR ITEM VERIFICIATION”.
MENHARDT et al (International Publication No. WO 2018005129 A1) (January 4, 2018) “HISTORY LOGGING FOR SAMPLES OF BIOLOGICAL MATERIAL”.
Bocek et al: “Blockchains everywhere - a use-case of blockchains in the pharma supply-chain”, 2017 IFIP/IEEE Symposium on Integrated Network and Service Management (IM), Lisbon, Portugal, 08-12 May 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692